Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/17/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires presence of C,N or B while independent claim 1 requires no presence of C, N or B in any of claimed four formulas. Hence, claim 6 fails to further limit the subject matter of the claim upon which it depends.   Similarly, claim 7 requires presence of Ti, Al, Be or Nb while independent claim 1 requires no presence of Ti, Al, Be or Nb in any of claimed four formulas.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretations
Instant claim 1 recites “is formed of” is interpreted as “consisting essentially of ” according to MPEP 2111.03 IV. Absent a clear indication in the Spec or Claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of’, applicant has the burden of showing that introduction of additional steps or components would materially change the characteristics of applicants invention. See MPEP 2111.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (NPL document “Metastable high-entropy dual-phase alloys overcome the strength-ductility trade-off” from IDS 02/17/2021) in view of admitted prior art.
 As for claim 1, Li discloses a single fcc phase structure of high entropy alloy Fe35Mn45Co10Cr10 (Page 227 Col 2 last line) for combined increased strength and ductility. (Page 227 Col 1 last line bridging first line of col 2), thus meeting instant claimed wherein clause and presently claimed each main alloy element at% range.
Li does not disclose the high entropy alloy is used to make a timepiece component as claimed.
Applicant’s admitted prior art (instant PGPUB paragraphs [0003][0004]) expressly discloses timepiece component requires alloy of both high mechanical strength and high ductility.
Thus, based on the well-known material requirement for timepiece component, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to use Li’s high entropy alloy which is known for high strength and high ductility as material for making timepiece component with expected success according to MPEP 2112 I.
As for claim 2, Li’s Fe35Mn45Co10Cr10 and Fe20Mn20Ni20 Co20Cr20    (Page 228 Col 2 paragraph 2 last line) meets instant claimed wherein clause.
As for claim 3, Li’s Fe35Mn45Co10Cr10 meets instant claimed wherein clause.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Youssef (NPL document “A Novel Low-Density, High-Hardness, High-entropy Alloy with Close-packed Single-phase Nanocrystalline Structures” from IDS 02/17/2021) in view of admitted prior art.
As for claims 1 and 5, Youssef discloses a novel high density high hardness, high entropy alloy single phase Al20Li20Mg10Sc20Ti30 (Abstract line 1 and Page 5 Col 1 paragraph 3 line 2 and Table 2).   Hence, Al20Li20Mg10Sc20Ti30  meets instant claims 1 and 5 required high entropy alloy formula.
Youssef does not disclose the high entropy alloy is used to make a timepiece component as claimed.
Applicant’s admitted prior art (instant PGPUB paragraphs [0003][0004]) expressly discloses timepiece component requires alloy of both high mechanical strength and high ductility.
Thus, based on the well-known material requirement for timepiece component, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to use Youssef’s high entropy alloy known for high strength and high ductility as material for making timepiece component with expected success according to MPEP 2112 I.
As for claim 6, Youssef’s Al20Li20Mg10Sc20Ti30 comprises N (Page 4 Table 2 second alloy Al20Li20Mg10Sc20Ti30 /N, O).
As for claim 7, Youssef’s Al20Li20Mg10Sc20Ti30 is expected to comprise Al.
Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (NPL document “A novel, single phase, non-equiatomic FeMnNiCoCr high-entropy alloy with exceptional phase stability and tensile ductility” from IDS 02/17/2021) in view of admitted prior art.
As for claims 1 and 4, Yao discloses a novel single phase high entropy alloy Fe40Mn27Ni26Co5Cr2. (Page 5 Col 2 paragraph 2 line 4 and abstract and Page 8 Col 2 paragraph 3 line 2)  Hence, Yao’s Fe40Mn27Ni26Co5Cr2  meets instant claims 1 and 4 required high entropy alloy formula.
Yao does not disclose the high entropy alloy is used to make a timepiece component as claimed.
Applicant’s admitted prior art (instant PGPUB paragraphs [0003][0004]) expressly discloses timepiece component requires alloy of both high mechanical strength and high ductility.
Thus, based on the well-known material requirement for timepiece component, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to use Yao’s high entropy alloy known for high strength and high ductility as material for making timepiece component with expected success according to MPEP 2112 I.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over He (NPL document “Effects of Al addition on structural evaluation and tensile properties of the FeCoNiCrMn high entropy alloy system” from 02/17/2021) in view of admitted prior art.
As for claims 1 and 4, He discloses a series of six-component (FeCoNiCrMn)100-xAlx (x=0-20at%), hence if x=0, the alloy becomes (FeCoNiCrMn)100 which suggests equal atomic distribution throughout five components Fe, Co, Ni, Cr and Mn.  Hence, He suggests instant claims 1 and 4 required Fe20Co20Ni20Cr20Mn20   and such alloy is a single fcc structure. (Abstract) 
He does not disclose the high entropy alloy is used to make a timepiece component as claimed.
Applicant’s admitted prior art (instant PGPUB paragraphs [0003][0004])]) expressly discloses timepiece component requires alloy of both high mechanical strength and high ductility.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to use He’s high entropy alloy as material for making timepiece component with expected success absent evidence of unexpected result according to MPEP 2112 I.
As for claim 7, the fact atomic % of Al is 0-20% suggests instant claimed one or more structural hardening element of Al.
Claims 1 , 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (NPL document “Nano-twin mediated plasticity in carbon-containing FeNiCoCrMn high entropy alloys” from IDS 02/17/2021) in view of admitted prior art.
As for claims 1 and 4, Wu disclosed carbon containing equiatomic FeNiCoCrMn high entropy alloy. (Abstract) and allow is single phase fcc structure  (Page 817 Col 1 paragraph 1 line 7).  Hence, Wu suggests instant claims 1 and 4 required high entropy alloy formula.
Wu does not disclose the high entropy alloy is used to make a timepiece component as claimed.
Applicant’s admitted prior art (instant PGPUB paragraphs [0003][0004]) expressly discloses timepiece component requires alloy of both high mechanical strength and high ductility.
Thus, based on the well-known material requirement for timepiece component, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to use Wu’s high entropy alloy known for high strength and high ductility as material for making timepiece component with expected success according to MPEP 2112 I.
As for claim 6, the fact Wu’s carbon containing equiatomic FeNiCoCrMn high entropy alloy comprises C meets instant claimed wherein clause.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733